arDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicants’ filed Remarks and affidavits on 4/20/2021 have been received, entered and considered. The following information provided in the amendment affects the instant application:

Claims 1-3, 6-8, 13, 16 and 20 had been cancelled.

Claims 22-24 are newly added.

Claims 4-5, 9-12, 14-15, 17-19 and 21-24 are under examination.

The rejections on 4-5, 9-12, 14-15, 17-19 and 21-24 (newly added 22-24) under 35 USC 112, first paragraph, written description are maintained and are of record (emphasis added).  

Applicants’ arguments are summarized below:

It is noted that the rationale and rebuttal are also based on the affidavit filed by Dr. Eriksson. 
In brief, applicants pointed out the antibodies used for the invention are commercially available.

Applicants submitted both non-patent literatures and manufacturing companies in support of the antibodies as the following:

PAb-Arv1 (recognizing SEQ ID No. 1)(Company: GenScript Biotech)

CTK1p-215 (SEQ ID No. 5)(GenScript Biotech)

CTK1p-211 (SEQ ID No. 12)GenScript Biotech)

Ar-4(SEQ ID No.2)(AroCell AB, Sweden; Fortune Bioscience China- collaboration)

CTK1p-161 (SEQ ID No. 8)(GenScript Biotech)

Note, the above commercially available antibodies were made from the literatures published by applicant’ group, i.e. Jagarlamudi et al. (PLOS One 2015), Hannan et al. (BMC Biochemistry 2012), Kumar et al. (The Vet. Journal 2013), Gasparri et al. (Eur. J. Cell Biol.  2009)(See affidavit and Remarks).


Applicants concluded that the submitted information regarding public access commercially available antibodies satisfy the written description case law under Sanofi. 

Applicant’s arguments have been considered but are not persuasive. 

Office acknowledges the submitted information of each antibodies specific for the TK1 epitopes (See above).  However, the disclosed information still fall short of the requirements of written description.

First, there are still antibodies specific for epitopes SEQ ID No. 11, 13, 14, 6, 7, 15 and 16 not available (emphasis added).  Note, the affidavit submitted only antibodies specific for SEQ ID No. 1, 5, 12, 2 and 8.

Second, the issue here is whether the disclosed species sufficiently satisfying the written description, i.e. genus. 
The antibody recognizes a particular epitope, i.e. SEQ ID No as recited, encompasses a genus where varieties of CDRs (CDR1-6), Fab, heavy chain and light chain, are involved. Here applicants uses epitopes (e.g. antigens) to define an antibody which also falls within the holding of Sanofi.  However, it is not the structure of the antigen (e.g. SEQ ID No. for epitopes), rather it is the structure of the ANTIBODY that would satisfy the written description in view of Safoni case.
One way to satisfy the written description in this case is the disclosure of sufficient species, e.g. CDR1-6, Fab, heavy chain and light chain, or more similar antibodies commercially available. 

University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ (emphasis added).

Taken together, the instant disclosure still falls short of sufficient representative number of species in justifying of possession of the whole genus. 

The potential prior art discussion has been reviewed. A new ground of rejection under 35 USC 103(a) is set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-5, 10-11, 14-15, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Euler et al. (Veterinary & Comparative Oncology 2010 9:1-15) in view of Jagarlamudi et al. (BMC Vet Res. 2014 10:228; IDS reference) and Rimmelzwaan et al. (The Vet. Quarterly 1990 12:14-20).

With regard to claim 15, 17-19, Euler et al. reference teaches that thymidine kinase 1 (TK1) plays an important role for both human and canine in cellular proliferation, tumor diagnosis as well as tumor prognosis (See Introduction). The abnormal levels of TK1 in canine has been associated with abnormal cellular proliferation and tumor reoccurrence, i.e. this implying a comparison with healthy control (See Introduction). 
Euler et al. teach using immunoassay for detection of canine TK1.

Euler et al. reviewed that antibodies specific on C-terminal regions, e.g. 196-225, of TK1 were used for measuring TK1 in the biological samples (See page 3, left column). Euler et al. also reveal a N-terminal 24 mer produced monoclonal antibody (i.e. 161-183)(read on SEQ ID No. 2 and No 7) also can be used to detect canine TK1 from serum and tumor tissue, e.g. malignant lymphoma (page 4, left column, See Figure 7)(emphasis added).

However, Euler et al. do not explicitly teach using double antibodies sandwich assay for detection of canine TK1. 

	
The C-terminal peptide epitope used for detection TK1 in canine has been conducted by Jagarlamudi et al. where Jagarlamudi et al. produced two C-terminal regions anti-TK1 canine antibody, i.e. one 28-mer (amino acid 195-223)(read on SEQ ID NO. 1, 5 and 11), the other antibody, i.e. one 16-mer (amino acid 211-225)(read on SEQ ID No. 1, 5 and 11)(emphasis 

However, it is well-known and commonly practiced in the art using two known epitopes, such as sandwich assay, for detection of analyte once the antigen of interest has been sequenced through testing on N-terminal, mid-region, and/or C-terminal of the antigen. For instance, Rimmelzwaan et al. teach using sandwich assay to detect target molecule in canine, i.e. canine parvovirus (CPV)(See Abstract)(two antibodies CPV H-1 and CPV H-2 recognizing two epitopes of CPV)(See Materials and Methods). The antibodies were immobilized on microtiter plate and contacting samples followed by detection, e.g. using a secondary horse peroxidase labeled antibody (See Methods).

Therefore, taken together, especially the availability of antibodies on both N-terminal region (by Euler et al.) and C-terminal region (by Jagarlamudi et al.) on the canine TK1, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have motivated Euler et al. to use two antibodies (recognizing recited SEQ ID Nos) sandwich assay for detecting canine TK1 as taught by Jagarlamudi et al. on both N-and C- terminal region of TK1 as double sandwich assay suggested by Rimmelzwaan et al. with reasonable expectation of success in detecting TK1 from canine samples. The reason lies (1) sandwich assay is less time consuming and easy for operating; (2) two N-terminal and C-terminal of TK1 specific antibodies are available; (3) sandwich assay principle and practice is well-known; (4) the assay merely requires routine skill in the art and would have reasonable expectation of success.

With regard to claim 10, Rimmelzwaan et al. teach coupling a secondary antibody with horse peroxidase for labeling purpose (See Methods). 

With regard to claim 21, Jagarlamudi et al. teach using TK1 as a monitoring tool for evaluating treatment efficacy in lymphoma and leukemia (See page 229). 


s 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Euler, Jagarlamudi and Rimmelzwaan as applied to claims 4-5, 10-11, 14-15, 17-19 and 21-24 above, and further in view of Lorence et al. (US 20080261243).

Euler, Jagarlamudi and Rimmelzwaan et al. references have been discussed but are silent in details of using streptavidin and magnetic beads for conjugating antibody. 

Such technique is common in the field and frequently used for increase sensitivity. For instance, Lorence et al. teach conjugating antibody to streptavidin-coated magnetic beads followed by detection in the sandwich assay (See section 0053). 

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Euler, Jagarlamudi and Rimmelzwaan the technique of improving Sandwich assay as taught by Lorence et al.. This feature is one of alternative of sandwich assay in improving the testing sensitivity and results. 

						Conclusion 

9.	No claim is allowed. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641